187 F.3d 1035 (9th Cir. 1999)
IDAHO WATERSHEDS PROJECT; COMMITTEE FOR IDAHO'S HIGH DESERT, Plaintiffs-Appellants,andBALTZOR CATTLE COMPANY; PETAN CO. OF NEVADA, Intervenors,v.MARTHA G. HAHN, State Director; JAY CARLSON, Owyhee Area Manager; BUREAU OF LAND MANAGEMENT, Defendants-Appellees,andOWYHEE RESOURCES AREA PERMITTEES; THOMAS HOOK; CONNIE BRANDAU; JAMES RANDALL  COLLINS; MICHAEL F. HANLEY, IV; TIM LOWRY, Defendants-Intervenors-Appellees.
No. 99-35713
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Submitted August 10, 19991Filed August 20, 1999

Laurence J. Lucas, Land and Water Fund of the Rockies,  Boise, Idaho, and Robert W. Bartlett II, Hailey, Idaho, for the  plaintiffs-appellants.
W. Alan Schroeder, Boise, Idaho and Susan E. Buxton,  Moore & McFadden, Boise, Idaho, for the intervenor-appellees Baltzor Cattle Company and Petan Company of Nevada.
Nicholas J. Woychick and Joanne P. Rodriguez, Assistant  United States Attorneys, Boise, Idaho, for the defendants appellees.
Michael J. Van Zandt and Anthony L. Franciois, Lyman D. Bedford, McQuaid, Metzler, Bedford & Van  Zandt, San Francisco, California, and Joanne P. Rodriguez,  Boise, Idaho, for the defendants-intervenors-appellees. Owyhee Recources Aread Permittees, Thomas Hook, Connie Brandau, James Randall Collins, Micael F. Henley, IV, and Tim Lowry
Appeal from the United States District Court  for the District of Idaho  B. Lynn Winmill, District Judge, Presiding. D.C. No. CV-97-00519-BLW.
Before: James R. Browning, Mary M. Schroeder,  and Harry Pregerson, Circuit Judges.
OPINION
PER CURIAM:


1
The Idaho Watersheds Project and the Committee for  Idaho's High Desert appeal from the district court's denial of  their motion for a preliminary injunction limiting grazing in the Succor Creek and State Line allotments of the Owyhee  Resource Area in Idaho. Our review is limited to whether the  district court abused its discretion in denying the preliminary  injunction or based its decision on an erroneous legal standard. See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.  1996) (issues of law underlying preliminary injunction rulings  are reviewed de novo). We reverse and remand.


2
The appellants' complaint claimed in part that conditions in  the Owyhee Resource Area violated the Bureau of Land Management's ("BLM") 1995 "fundamentals of rangeland health"  regulations ("FRH regulations"), 43 C.F.R.S 4180 et seq., see  Public Lands Council v. Babbitt, 167 F.3d 1287, 1308 (10th  Cir. 1999), petition for cert. filed, 67 U.S.L.W. 3773 (U.S.  June 9, 1999) (No. 98-1991), and that in violation of the  Administrative Procedure Act, 5 U.S.C. S 706(1), the BLM  had unreasonably delayed in complying with the FRH regulations, see Independence Mining Co. v. Babbitt , 105 F.3d 502,  507 (9th Cir. 1997). The appellants sought a preliminary  injunction: (1) barring "hot-season" grazing from July 15 to  September 30, 1999, in riparian pastures in the Succor Creek  and State Line allotments, and (2) ordering the BLM to implement changes in grazing management in the allotments no  later than the start of the year 2000 grazing season. The district court denied the preliminary injunction on the ground  that the appellants failed to show a likelihood of success on  the merits of their claims because as a matter of law, the BLM  had satisfied 43 C.F.R. S 4180.2(c) in its management of the  Succor Creek and State Line allotments. See Sports Form,  Inc. v. United Press Int'l, Inc., 686 F.2d 750, 753 (9th Cir.  1982).

This regulation provides as follows:

3
The authorized officer shall take appropriate action as soon as practicable but not later than the start of the next grazing year upon determining that existing grazing management practices or levels of grazing use on public lands are significant factors in failing to achieve the standards and conform with the guide lines that are made effective under this section. Appropriate action means implementing actions pur suant to subparts 4110, 4120, 4130, and 4160 of this part that will result in significant progress toward fulfillment of the standards and significant progress toward conformance with the guidelines.


4
43 C.F.R. S 4180.2(c). 43 C.F.R. SS 4110, 4120, 4130, and  4160 require the BLM to consult with affected parties, issue  a proposed decision, consider any protests, and turn the proposed decision into a final decision.


5
The BLM made the triggering determination regarding  grazing management practices in the Succor Creek and State  Line allotments in October 1997. The next grazing year  started in the spring of 1998, but the BLM has yet to issue its  final decision modifying the relevant grazing permit and  implementing changes in grazing management practices.2 The  BLM contends that it is required only to begin the procedures  by consulting with affected parties before the next grazing  season begins.


6
We interpret 43 C.F.R. S 4180.2(c) to require the BLM  not merely to begin the procedures set forth in 43 C.F.R.  SS 4110, 4120, 4130, and 4160, but rather to complete them  and issue its final decision by the start of the next grazing  year. The plain language of the regulation requires taking  action that results in progress toward fulfillment of ecological  standards and guidelines by the start of the next grazing year.  See United States v. Hockings, 129 F.3d 1069, 1071 (9th Cir.  1997) (when interpreting a statute, we look first to its plain  language). The BLM's instruction memorandum, issued by its  Assistant Director for Renewable Resources and Planning on  April 10, 1998, supports our interpretation in its statement  that: "43 CFR subpart 4180 was written to achieve positive,  on-the-ground changes in resource conditions . . . . Success  will be measured in terms of concrete outcomes-- not in terms  of procedural actions." See NRDC v. Department of Interior,  113 F.3d 1121, 1124 (9th Cir. 1997) (agency's interpretation  of statute or regulation it is charged with administering is entitled to deference).


7
Accordingly, the district court erred in concluding that  the appellants failed to establish a likelihood of success on the  merits. See Sports Form, Inc., 686 F.2d at 753. We  REVERSE the district court's order denying the motion for  a preliminary injunction and REMAND for the district court  to consider the possibility of irreparable injury and whether the balance of hardships tips in favor of the appellants. See id.


8
REVERSED AND REMANDED.



Notes:


1
 The panel unanimously finds this case suitable for decision without  oral argument. See Fed. R. App. P. 34(a)(2).


2
 The federal defendants' motion for filing of the BLM's August 6, 1999  proposed decision and environmental assessment is granted. The Clerk  shall file the motion and attached proposed decision and environmental  assessment.